Slip Op. 17 - 150

                            J U D G M E N T

              UNITED STATES COURT OF INTERNATIONAL TRADE

                 Thomas J. Aquilino, Jr., Senior Judge


- - - - - - - - - - - - - - - - - - - - x
AJINOMOTO NORTH AMERICA, INC.,          :

                            Plaintiff,        :

                       v.                     :   Court No. 14-00351

UNITED STATES,                                :

                         Defendant.     :
- - - - - - - - - - - - - - - - - - - - x


          The plaintiff having interposed a motion pursuant to CIT

Rule   56.2    for   judgment   upon   the   record   compiled   by    the

International Trade Administration, U.S. Department of Commerce

(“ITA”) sub nom.     Monosodium Glutamate From the People’s Republic

of China: Final Determination of Sales at Less Than Fair Value and

the Final Affirmative Determination of Critical Circumstances, 79

Fed.Reg. 58326 (Sept. 29, 2014); and the court in slip op. 17-48,

41 CIT ___ (April 25, 2017), having granted plaintiff’s motion to

the extent of remand to ITA for reconsideration of the issues of

(1) the appropriate corn factor-of-production weight and (2) the

calculation of an inland-freight surrogate value; and the defendant

having filed herein ITA’s Final Results of Redetermination Pursuant

to Court Remand (Aug. 30, 2017), amending its analysis thereof and
Court No. 14-00351                                                Page 2


resulting dumping margin from 21.28 percent to 34.15 percent; and

the court having now reviewed those results; and the plaintiff not

having filed any response or opposition thereto;          Now therefore,

after due deliberation, it is


           ORDERED,   ADJUDGED   and   DECREED   that   the   ITA’s   Final

Results of Determination Pursuant to Court Remand (Aug. 30, 2017)

be, and they hereby are, affirmed.


Dated:   New York, New York
         November 3, 2017



                                       /s Thomas J. Aquilino, Jr.
                                               Senior Judge